Exhibit 10.1

Warburg Pincus Private Equity VIII, L.P.

466 Lexington Avenue

New York, New York 10017

April 16, 2008

Jarden Corporation

555 Theodore Fremd Avenue

Rye, New York 10580

Ladies and Gentlemen:

We refer to the Purchase Agreement (the “Agreement”), dated as of September 19,
2004, between Jarden Corporation (the “Company”) and Warburg Pincus Private
Equity VIII, L.P. (together with Warburg Pincus Netherlands Private Equity VIII
C.V. I and WP-WPVIII Investors, L.P., the “Investor”). Capitalized terms used
but not defined in this letter agreement shall have the meanings given to such
terms in the Agreement.

Investor hereby irrevocably waives and relinquishes all rights under
Section 3.3(a) of the Agreement (Access, Information) to which it or any of its
representatives are entitled, irrespective of Investor’s ownership of Securities
as a percentage of the Share Base.

Investor hereby irrevocably waives and relinquishes all rights under Section 4.4
of the Agreement (Governance Matters) to which it is entitled, irrespective of
its ownership of Securities as a percentage of the Share Base.

In connection with the waiver of such rights in paragraphs two and three above,
Investor agrees that the Company shall no longer be required to comply with its
obligations under Sections 3.3(a) and 4.4 of the Agreement to the extent they
relate to such rights.

This waiver relates only to the foregoing matters, and does not extend to any
amendment, waiver or modification thereof, or any other agreements or
transactions, whether or not similar or related to the foregoing. Except as
expressly set forth herein, all of the terms and conditions of the Agreement
shall remain in effect without modification, and the provisions of Article VI of
the Agreement shall apply to this letter agreement mutatis mutandis.

Please acknowledge this waiver by signing this letter in the space provided
below and returning a copy to the undersigned.

[Signature page follows.]



--------------------------------------------------------------------------------

Very truly yours, WARBURG PINCUS PRIVATE EQUITY VIII, L.P. By:   Warburg Pincus
Partners LLC,   its General Partner By:   Warburg Pincus & Co.,   its Managing
Member By:  

/s/ Scott A. Arenare

Name:   Scott A. Arenare Title:   Partner WARBURG PINCUS NETHERLANDS PRIVATE
EQUITY VIII C.V. I By:   Warburg Pincus Partners LLC,   its General Partner By:
  Warburg Pincus & Co.,   its Managing Member By:  

/s/ Scott A. Arenare

Name:   Scott A. Arenare Title:   Partner WP-WPVIII INVESTORS, L.P. By:  
Warburg Pincus Partners LLC,   its General Partner By:   Warburg Pincus & Co.,  
its Managing Member By:  

/s/ Scott A. Arenare

Name:   Scott A. Arenare Title:   Partner



--------------------------------------------------------------------------------

Accepted and agreed to as of

the 16th day of April, 2008:

JARDEN CORPORATION

By:

 

/s/ John E. Capps

Name:   John E. Capps Title:   Senior Vice President, General Counsel and
Secretary